Citation Nr: 1507685	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-32 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to diabetes mellitus.

3.  Whether severance of service connection for diabetes mellitus type II was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In conjunction with his claim, the Veteran was afforded a Board hearing, held by the undersigned, in July 2014.  A copy of the hearing transcript has been associated with the record.

The Board further notes that, in a timely February 2012 notice of disagreement, the Veteran indicated his disagreement with the denial of service connection for ED and peripheral neuropathy of the lower extremities (decided by the RO in February 2012).  Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), these matters must be remanded to the originating agency for the preparation of a Statement of the Case (SOC).  The issues of entitlement to service connection for ED and peripheral neuropathy of the lower extremities are therefore REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if additional action is required on his part.








FINDINGS OF FACT

1. The Veteran had service aboard the USS New offshore, in the open waters (blue waters) of the Republic of Vietnam during his period of active service.
 
2.  There is no competent, credible evidence of record to indicate that the Veteran served in the Republic of Vietnam, to include service on the ground in Vietnam, or service on the inland waterways of Vietnam.

3.  The evidence of record does not reflect direct proof of exposure to Agent Orange.  

4.  The evidence of record clearly and unmistakably establishes that the grant of service connection for diabetes mellitus, based upon the Veteran's receipt of the Vietnam Service Medal in order to establish in-country service in the Republic of Vietnam for the purpose of presumptive exposure to Agent Orange, was erroneous. 


CONCLUSION OF LAW

The severance of service connection for diabetes mellitus type II, effective May 1, 2012, was proper; restoration of service connection is therefore not warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5112 (West 2014 & Supp. 2014); 38 C.F.R. § 3.105(d), 3.159, 3.303 (2014).











REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 (VCAA) that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the duty to notify as it applies to the claim involving the propriety of severance of service connection, as it involves a determination as to clear and unmistakable error (CUE), the VCAA is not applicable.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).

Severance of service connection for diabetes mellitus type II

The RO, in a February 2008 rating decision, granted service connection for diabetes mellitus type II, effective as of August 28, 2007.  In a November 2011 rating decision, the RO proposed to sever the grant of service connection for diabetes mellitus type II due to findings that the Veteran had not set foot in the Republic of Vietnam during active military service and was not therefore presumed to have been exposed to herbicides, including Agent Orange.  This decision was finalized in February 2012, effective as of May 1, 2012. 

Service connection may be granted for a disability from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Diabetes mellitus type II is a chronic disease for presumptive service connection.

Certain additional procedural requirements apply where service connection is to be severed, and if they are not followed, the severance of service connection is generally void ab initio.  Specifically, a rating proposing severance must be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and the detailed reasons therefor, and must be given 60 days to present additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).  The Veteran may also request a hearing within 30 days of receiving notice.  38 C.F.R. § 3.105(i). 

In this case, the Veteran was afforded the appropriate due process.  A rating decision was issued in November 2011 that proposed to sever service connection for diabetes mellitus type II, setting forth the detailed reasons for the proposal.  The Veteran was notified of this determination and his right to present additional evidence or request a hearing in a December 5, 2011, letter.  He requested a Board hearing which was held in July 2014.  On February 7, 2012, more than 60 days after the initial notice of the proposed severance, a rating decision was issued that explained the reasons for finalizing the severance of service connection. 

Subject to the limitations contained in 38 C.F.R. § 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  A change of diagnosis "may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous."  38 C.F.R. § 3.105(d).  "Severance of service connection based on any standard less than that established by § 3.105(d) is erroneous as a matter of law."  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  The Board notes that the additional protections as set forth in 38 C.F.R. § 3.105(b) do not apply, as service connection was in effect since August 2007, or less than 10 years.  See also 38 C.F.R. § 3.957.

The United States Court of Appeals for Veterans Claims (Court) has repeatedly discussed the evidentiary standard for clear and unmistakable error (CUE).  Although most of these opinions address the appeals of claimants seeking a finding of CUE in a past denial of benefits, the Court has held that the standard for CUE is equally applicable to VA for claims involving the severance of service connection based on CUE.  Once service connection has been granted, it may be withdrawn only after VA complies with specific procedures and if the Secretary meets the high burden of proof.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  "Clear and unmistakable error" is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, the reviewable evidence is not limited to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

Here, the RO granted service connection for diabetes mellitus type II, effective August 2007, based solely on the Veteran's receipt of the Vietnam Service Medal, finding that the Veteran was entitled to presumptive service connection under 38 C.F.R. § 3.309(e) due to the receipt thereof.  In a November 2011 rating decision, the RO proposed to sever service connection for diabetes mellitus based on a finding that there was no indication that the Veteran had set foot in the Republic of Vietnam, or navigated an inland waterway (brown water) during the Vietnam era (which is significant as no legislative or court ruling has added the class of blue water Navy Veterans to a presumption of exposure to herbicides including Agent Orange. 

In this regard, the Board notes that Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus type II, shall be service-connected if the requirements of 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6)(iii) are met.

In Haas v. Peake, 525 F.3d 1168 (2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA's regulation defining "served in the Republic of Vietnam," under the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11 (Act), to mean "service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam," was reasonably-interpreted by VA to require that a service-member must set foot within land borders of Vietnam in order to be entitled to statutory presumptions of both exposure and service connection for specified diseases under the Act.  Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit also stated that a Veteran who had served on board a Navy ammunition supply ship operating in the Vietnamese coastal waters had not "served in the Republic of Vietnam" under the Act since he had never gone ashore and set foot within land borders of Republic of Vietnam.  Haas, 525 F.3d at 1193; see also 
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation, in this case direct proof of exposure to Agent Orange.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A review of the Veteran's claims file indicates that he served in the Navy aboard the USS New, a support ship, and that the ship was anchored in the official waters of Vietnam, to include in the mouths of rivers and in Da Nang Harbor, during his period of active service.  Specifically, the Veteran indicated that he was in the port at Da Nang Harbor in August 1967.  See Notice of Disagreement, December 2011.

Upon review of the entire record, the Board finds that the evidence clearly and unmistakably demonstrates that the RO erroneously established in February 2008 that the Veteran served within the borders of the Republic of Vietnam, for purposes of presumptive exposure to herbicides including Agent Orange, by relying on his receipt of the Vietnam Service Medal.  First, the RO erred as a matter of fact, as there was no competent, credible evidence of in-country service before the RO at the time of the February 2008 decision.  Moreover, the RO erred as a matter of law, in that the reliance on the Vietnam Service Medal to establish eligibility for presumptive service connection pursuant to the Agent Orange Act was contrary to the established law.  See Haas; see also M21-1, pt. III, para. 4.24(e)(1)-(2), change 88 (Feb. 27, 2002).

To the first point, the February 2008 rating decision contains CUE because the correct facts, as they were known at the time, were not before the adjudicator.  Specifically, there was no indication of record that the Veteran either stepped foot in Vietnam or navigated one of its inland waterways.  The ship history of the USS New, and its ships logs, each of record at the time of the February 2008 decision, were not discussed within the context of the service connection grant.  However, these documents specifically rebut the RO's conclusion in February 2008, as there is no indication that the USS New navigated an inland waterway in Vietnam.  Further, a review of the Veteran's in-service personnel records, also of record in February 2008, provide no evidence that the Veteran stepped foot in Vietnam during his period of active service.  As such, the Board finds that the RO failed to address documents, which were of record at the time, the review of which would have led to a different outcome.  

The Board further notes that, since the issuance of that decision, VA has determined that the Veteran's service in the Republic of Vietnam could not be verified.  In November 2011, it was noted that all procedures to verify Agent Orange exposure by way of such service were correctly followed, to include a request for service treatment and personnel records from the National Personnel Records Center (NPRC), the issuance of VCAA notification in August 2007 requesting additional information and evidence regarding the Veteran's alleged herbicide exposure, a review of the Veteran's service treatment and personnel records (which did not contain evidence that the Veteran disembarked into the country of Vietnam or that he served aboard a ship traveling the inland waterways of Vietnam), the issuance of a second VCAA letter in July 2011 following the receipt of another service connection claim also based on presumptive herbicide exposure, and the review of a buddy statement, received by VA in July 2011, corroborating the Veteran's service aboard the USS New in and around Da Nang Harbor.

As to the second point, the RO decision contained CUE because the statutory or regulatory provisions extant at the time were incorrectly applied.  In the past, the M21-1 allowed for concession of service in Vietnam if the Veteran was in receipt of the Vietnam Service Medal.  In February 2002, however, the M21-1 was amended to read: "The fact that a veteran has been awarded the Vietnam Service Medal does not prove that he or she was 'in country.' Service members who were stationed on ships offshore, or who flew missions over Vietnam, but never set foot in country were sometimes awarded the Vietnam Service Medal."  M21-1, pt. III, para. 4.24(e)(1)-(2), change 88 (Feb. 27, 2002).

As noted by the Court in Haas v. Peake, 525 F.3d 1168 (2008), the provisions of the M21-1 "did not set forth a firm legal test for 'service in the Republic of Vietnam,' but simply provided guidance as to how an adjudicator should go about gathering information necessary to determine whether the regulatory test had been satisfied.  As such, the Manual provided guidance for adjudicators in an effort to obtain consistency of outcome; it did not define the boundaries of the DVA's legal responsibility with precision." 

Indeed, to treat receipt of the Vietnam Service Medal as a 'test' of eligibility for the statutory presumption would be clearly contrary to the Agent Orange Act, because it is undisputed that some service members who received the Vietnam Service Medal were never either in Vietnam or in its territorial waters; accordingly, those service members could not properly be regarded as having served 'in the Republic of Vietnam' under any definition of that phrase.

Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008).

Finally, as to the Veteran's assertions that he was stationed in Da Nang Harbor, and thus presumably exposed to herbicides at that time, the Board notes that the Veteran in this case is not legally-presumed to have been exposed to herbicide agents, to include Agent Orange, as there is no evidence of record to show that he set foot in Vietnam, or served within the "brown water" of its river system.  See 38 C.F.R. §§ 3.307(a)(6), 3.313.  The Board points out that a May 2009 Memorandum from the U.S. Army & Joint Services Records and Research Center (JSRRC) indicated that numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents were reviewed.  To date, JSRRC has found no evidence that indicates Navy ships transported tactical herbicides (which has not been contended by the Veteran) from the Unites States to the Republic of Vietnam, or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, JSRRC could not document or verify that any shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  As such, there is no evidence of record to support the Veteran's contention that anchoring at Da Nang Harbor, or patrolling near the coastline, resulted in exposure to herbicide agents while serving aboard a Navy ship near Vietnam.

The Board therefore finds no evidence to suggest that the Veteran was under the necessary circumstances to allow for Agent Orange exposure for VA purposes, and that the RO committed clear and unmistakable error in its grant of service connection for diabetes in February 2008 based upon presumptive herbicide exposure.  It has not been determined that the Veteran served in the Republic of Vietnam, or that he had direct contact with herbicides either onboard the USS New or while anchored or patrolling near the Vietnam Coastline, to include Da Nang Harbor.  Had such service been demonstrated, diabetes would have been either presumptively or directly associated with such herbicide exposure, and CUE would not have been found in the February 2008 rating decision.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.  The Board has reviewed all service treatment records and personnel records on file, to include the ships logs and the ship history of the USS New during the Veteran's period of active service.  However, there is simply no indication that the Veteran served in the Republic of Vietnam during the Vietnam era, and the Veteran himself has not definitively stated that he stepped foot on the Vietnam shore.

In sum, the file contains clear and unmistakable evidence to show that the February 2008 decision was erroneous in its reliance of the Vietnam Service medial to establish in-country Vietnam service for the purpose of presumptive service connection under the Agent Orange Act.  Moreover, there is no evidence of record to suggest that service connection for diabetes was warranted on a direct basis.  Following a review of the Veteran's service treatment record, such reports are silent for an in-service diagnosis of diabetes.  Further, there is no indication that this disease was diagnosed within one year following separation from active service.  Finally, there are no competent medical opinions of record linking the Veteran's current diagnosis of diabetes to actual exposure to herbicides during his tour of duty.  In fact, the Veteran himself has not definitively stated that he put boots on the ground in Vietnam, there is no evidence of brown water navigation, there is no evidence that herbicide agents were stored on the USS New, and the most probative evidence of record indicates that service within Da Nang Harbor is not sufficient to establish actual or presumptive exposure to such agents.  

In the present case, the Board is not bound by the RO's concession in February 2008 that the Veteran had exposure to herbicide based on the award of the Vietnam Service Medal.  Instead, the high burden for severance of service connection has been met, both as a matter of fact and as a matter of law, and service connection for diabetes mellitus type II was properly severed in this case.


ORDER

Severance of service connection for diabetes mellitus type II was proper, and restoration of the benefit is denied.


REMAND

As noted above, the RO denied the Veteran's claims for entitlement to service connection for ED and peripheral neuropathy of the lower extremities in February 2012.  Within one year of notification of that decision, and in fact in the same month, the Veteran filed a statement disagreeing with the denial.  Following a search of the VA claims file, and VA electronic records systems, a Statement of the Case (SOC) has not been identified as having been prepared for these issues.  The Board finds that the February 2012 statement constitutes a timely Notice of Disagreement with the denial of service connection for ED and peripheral neuropathy of the lower extremities.  38 C.F.R. § 20.201 (2014). 

To date, the Veteran has not been provided an SOC or given an opportunity to perfect the appeal of these additional claims to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim, rather than merely referring it back to the RO/AMC, for the preparation of an SOC for each issue.  An SOC must be issued, and the Veteran given an opportunity to perfect the appeal of these claims to the Board.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:




The RO/AMC shall furnish the Veteran and his representative with an SOC pertaining to his ED and peripheral neuropathy claims.  The Veteran should then be appropriately-notified of the time limits to perfect his appeal for these issues, and these issues should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of an SOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


